UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 05-6915




IN RE:   SHAHBORN EMMANUEL,




                                                            Petitioner.




                 On Petition for Writ of Mandamus
                            (CR-97-288)


Submitted:   September 27, 2005             Decided:   October 3, 2005


Before LUTTIG, MOTZ, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Shahborn Emmanuel, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Shahborn Emmanuel seeks a writ of mandamus remanding his

case to the district court for resentencing in light of United

States v. Booker, 543 U.S.       , 125 S. Ct. 738 (2005).    Mandamus is

a drastic remedy to be used only in extraordinary circumstances.

Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976).

Mandamus relief is available only when there are no other means by

which the relief sought could be granted, In re Beard, 811 F.2d

818, 826 (4th Cir. 1987), and may not be used as a substitute for

appeal.   The party seeking mandamus relief bears the heavy burden

of showing that he has no other adequate means to attain the relief

he desires and that his entitlement to such relief is clear and

indisputable. Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35

(1980).       Emmanuel   fails   to   make   the    requisite   showing.

Accordingly, we grant leave to proceed in forma pauperis and deny

Emmanuel’s petition for writ of mandamus.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         PETITION DENIED




                                  - 2 -